Citation Nr: 0727420	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-40 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
right heel.  

2.  Entitlement to service connection for bilateral defective 
hearing.  

3.  Entitlement to service connection for low back 
disability.  

4.  Entitlement to service connection for asthma.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968 and from November 1990 to July 1991.  The record also 
indicates that the veteran had unspecified periods of active 
and inactive duty training from November 1982 to March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the RO which 
denied service connection for tendonitis of the right heel, 
bilateral defective hearing, a low back disability, asthma, 
and tinnitus.  In September 2006, a hearing was held at the 
RO before the undersigned member of the Board.  

The issues of service connection for asthma and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDING OF FACT

At the Travel Board hearing in September 2006, and prior to 
the promulgation of a decision in the appeal, the veteran 
advised the Board that he wished to withdraw his appeal of 
the claims of service connection for tendonitis of the right 
heel, bilateral defective hearing, and a low back disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
claims of service connection for tendonitis of the right 
heel, bilateral defective hearing, and a low back disability, 
by the veteran, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn his appeal of the claims of service connection for 
tendonitis of the right heel, bilateral defective hearing, 
and a low back disability; hence, there remain no allegations 
of errors of fact or law for appellate consideration as to 
these issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the claims of service 
connection for tendonitis of the right heel, bilateral 
defective hearing, and a low back disability, and these 
issues are dismissed.  




ORDER

The appeal of the claims of service connection for tendonitis 
of the right heel, bilateral defective hearing, and a low 
back disability, are dismissed.  


REMAND

Concerning the claims of service connection for asthma and 
tinnitus, the Board finds that additional development must be 
accomplished prior to further consideration of the appeal.  

In addition to his reserve service beginning in 1982, the 
evidentiary record shows that the veteran had active service 
from October 1966 to October 1968.  Although the RO requested 
and obtained the veteran's reserve service medical records 
from his Reserve unit in Indiana, no attempt has ever been 
made to obtain the service medical records for his active 
service in the 1960's.  While the veteran does not claim that 
he was treated for, or manifested any respiratory problems or 
tinnitus during this period of service, VA has a duty to 
review a complete record, which at minimum, includes all 
available service medical records.  In a decision by the U. 
S. Court of Appeals for Federal Circuit, Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), the Court held that VA has a duty 
to obtain or attempt to obtain all of the veteran's service 
medical records.  Therefore, the RO should take appropriate 
steps to obtain all of the veteran's service medical records 
from 1966 to 1968, and associate them with the claims file.  

Additionally, the veteran testified at the personal hearing 
in September 2006, that he was discharged from service in 
2003, primarily because of his asthma.  The evidence of 
record includes an amended order from the Department of the 
Army, dated in March 2003, showing that the veteran was 
medically disqualified from service, effective from March 
2003.  However, the record does not indicate the actual 
medical condition for which he was found disqualified.  His 
service personnel records showed his last reserve service 
duty assignment was in October 1994.  Based on the evidence 
currently constituted in the record, the Board is unable to 
determine the veteran's actual periods of active and inactive 
duty training.  On remand, the AMC must confirm all periods 
of service, and indicate whether any such service was active 
duty, active duty for training, or inactive duty training.  

The veteran also testified that he receives VA outpatient 
treatment for his asthma, but no VA medical records are in 
the file.  These must be obtained.

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should obtain all of the 
veteran's service medical records for 
active service from October 1966 to 
October 1968 from the National Personal 
Records Center (NPRC) and associate them 
with the claims folder.  Information 
should also be requested as to the 
specific dates of any active duty, active 
duty for training, or inactive duty 
training from October 1982 to the 
present.  All attempts to obtain the 
foregoing documents should be fully 
outlined according to applicable 
procedures, and any negative responses to 
the request(s) for the records should be 
committed to writing and made a part of 
the record.  If the service medical 
records cannot be obtained, inquiry 
should be made of the veteran as to 
whether he has the original records.  If 
so, all such records should be forwarded 
to the VA.  

2.  Obtain the veteran's complete medical 
records from the VA facility in Marion.

3.  Based on the evidence obtained, the 
RO should undertake any additional 
development deemed necessary, to include 
obtaining a VA examination, if 
appropriate.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  

		
	Michelle Kane
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


